DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          STEPHEN L. COOK,
                              Appellant,

                                     v.

    DEUTSCHE BANK NATIONAL TRUST COMPANY, as trustee for
        HARBORVIEW MORTGAGE LOAN TRUST 2007-2,
                        Appellee.

                              No. 4D19-1441

                              [March 11, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan Lubitz, Judge; L.T. Case No. 50-2011-CA-016373-
XXXX-MB.

   Thomas P. Murphy of T. P. Murphy’s Law P.A., Miami, for appellant.

    Kimberly S. Mello and Arda Goker of Greenberg Traurig, P.A., Orlando,
for appellee.

PER CURIAM.

   Affirmed.

GROSS, KLINGENSMITH, and ARTAU, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.